Citation Nr: 0905989	
Decision Date: 02/18/09    Archive Date: 02/24/09

DOCKET NO.  04-16 460A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The Veteran served on active duty from October 1968 to 
October 1972.  The Veteran died in March 1999.  The appellant 
is the Veteran's surviving spouse.

This matter was remanded by the Board of Veterans' Appeals 
(Board) in September 2005 to the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida 
for additional development.  

In 2006, the United States Court of Appeals for Veterans 
Claims (Court) issued a decision in Haas v. Nicholson, 20 
Vet. App. 257 (2006) that reversed a decision of the Board 
denying service connection for disabilities claimed as a 
result of exposure to herbicides.  VA disagreed with the 
Court's decision in Haas and appealed it to the United States 
Court of Appeals for the Federal Circuit (Federal Circuit).  
In the interim, to avoid burdens on the adjudication system, 
delays in the adjudication of other claims, and unnecessary 
expenditure of resources through remand or final adjudication 
of claims based on court precedent that might ultimately be 
overturned on appeal, on September 21, 2006, the Secretary of 
Veterans Affairs imposed a stay at the Board on the 
adjudication of claims affected by Haas.  The specific claims 
affected by the stay include those involving claims based 
upon herbicide exposure in which the only evidence of 
exposure is the receipt of the Vietnam Service Medal or 
service on a vessel off the shore of Vietnam.

The Board notes that in Haas v. Peake, 525 F.3d 1168 (Fed. 
Cir. 2008), the Federal Circuit reversed and remanded the 
Court's 2006 Haas decision.  The Haas stay has now be lifted.





FINDINGS OF FACT

1.  The Veteran died in 1999 of coronary artery disease 
(CAD).

2.  At the time of his death, the Veteran was assigned a 
noncompensable evaluation for bilateral high frequency 
hearing loss.

3.  There is no objective evidence that the Veteran was ever 
in Vietnam.

4.  Diabetes mellitus (DM) and CAD did not have their onset 
during active service or result from disease or injury in 
service.


CONCLUSION OF LAW

A service-connected disability did not cause or contribute 
substantially or materially to cause the Veteran's death, nor 
may his death be presumed to have been related to service.  
38 U.S.C.A. §§ 1110, 1310, 1116, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.307, 3.309, 3.312 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Assist and Notify

The Board has considered the Veterans Claims Assistance Act 
of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 and Supp. 2007).  The regulations 
implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2008).  

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

After having carefully reviewed the record on appeal, the 
Board has concluded that the notice requirements of VCAA have 
been satisfied with respect to the issue decided herein. 

The notice and assistance provisions of VCAA should be 
provided to a claimant prior to any adjudication of the 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In 
this case, the RO sent the appellant a letter in September 
2002, prior to adjudication, which informed her of the 
requirements needed to establish entitlement to service 
connection for the cause of death.  Letter sent to the 
appellant in May 2003 and November 2005 provided additional 
information on the requirements needed to establish 
entitlement to service connection for the cause of death.

In accordance with the requirements of VCAA, the letters 
informed the appellant what evidence and information she was 
responsible for obtaining and the evidence that was 
considered VA's responsibility to obtain.  No additional 
private evidence was subsequently added to the claims file.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), it was held 
that VA must advise the appellant that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  In the present 
case, any deficiencies of such notification would not be 
prejudicial, as this case involves only a service connection 
claim.  With service connection cases, no disability rating 
or effective date is assigned when service connection is 
denied.


In addition, in the context of a claim for Dependency and 
Indemnity Compensation (DIC) benefits, as in the present 
case, appropriate notice from the RO to the appellant must 
include (1) a statement of the conditions, if any, for which 
a veteran was service connected at the time of his or her 
death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service connected.  Hupp v. 
Nicholson, 21 Vet. App. 342, 352-53 (2007).  

Although the RO did not specifically notify the appellant of 
the Veteran's service-connected bilateral hearing loss at the 
time of his death, the appellant has not asserted that this 
disability caused the Veteran's death, nor does the record 
suggest that this service-connected disability was the cause 
or proximate cause of the Veteran's death.  

Regarding the second and third elements of Hupp notice, in 
the above noted RO letters, the RO notified the appellant 
that to support her claim, she was required to submit 
evidence showing that the Veteran died from a service-
connected injury or disease.  The Board finds that this 
notice fulfills the requirements of Hupp.

The Board concludes that all available evidence has been 
obtained and that there is sufficient medical evidence on 
file on which to make a decision on the issue decided on 
appeal.  The appellant has been given ample opportunity to 
present evidence and argument in support of her claim.  
The Board additionally finds that general due process 
considerations have been complied with by VA.  See 
38 C.F.R. § 3.103 (2008).  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the appellant, the Board finds that 
error to be harmless.  Of course, an error is not harmless 
when it "reasonably affect(s) the outcome of the case."  
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  

In this case, however, as there is no evidence that any 
failure on the part of VA to further comply with VCAA 
reasonably affects the outcome of this case, the Board finds 
that any such omission is harmless.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005) rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006); see also Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

The Merits of the Claim

The appellant has contended that her husband incurred DM from 
exposure to Agent Orange in service and that his DM 
exacerbated the CAD that caused his death.  

The Veteran died in 1999 of CAD; no other conditions are 
listed.  At the time of his death, the Veteran was in receipt 
of service connection for bilateral hearing loss, evaluated 
as zero percent disabling.  Having carefully considered the 
claim in light of the record and the applicable law, the 
Board is of the opinion that the preponderance of the 
evidence is against the claim and must regretfully deny the 
appeal.

In order to establish service connection for the cause of 
death of the Veteran, the evidence must establish that a 
disability of service origin caused, hastened, or 
substantially and materially contributed to the Veteran's 
death.  38 U.S.C.A. 
§ 1310(b); 38 C.F.R. § 3.312.  The death of a veteran will be 
considered to have been due to a service- connected 
disability when the evidence establishes that such disability 
was either the principal or contributory cause of death.  38 
C.F.R. 
§ 3.312(a).  The principal cause of death is one which 
singularly or jointly with some other condition was the 
immediate cause of death, or was etiologically related 
thereto.  38 C.F.R. § 3.312(b).  A contributory cause of 
death is one that contributed substantially or materially, 
combined to cause death, or aided or lent assistance to the 
production of death.  38 C.F.R. § 3.312(c).

Accordingly, service connection for the cause of a veteran's 
death may be demonstrated by showing that the veteran's death 
was caused by a disability for which service connection had 
been established at the time of death or for which service 
connection should have been established.

A service-connected disability is one that was contracted in 
the line of duty and was incurred in or aggravated during 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  In addition, a service-connected disability 
includes certain chronic diseases, such as CAD or DM, which 
may be presumed to have been incurred in service if it became 
manifest to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309.

In order to prevail on the issue of service connection in the 
context of this claim, once the death of the Veteran has been 
established, there must be medical evidence, or in certain 
circumstances, competent lay evidence of in-service 
occurrence or aggravation of a disease or injury leading to 
death within the regulatory scheme; and competent medical 
evidence of a nexus between an in-service injury or disease 
and death.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999) 
(Both discussing the factors of service connection).

By "competent medical evidence" is meant in part that which 
is provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions. 38 C.F.R. § 3.159(a).  "Competent 
lay evidence" means "any evidence not requiring that the 
proponent have specialized education, training, or 
experience."  Lay evidence is competent "if it is provided by 
a person who has knowledge of facts or circumstances and 
conveys matters that can be observed and described by a lay 
person."  38 C.F.R. § 3.159(a)(2); Bruce v. West, 11 Vet. 
App. 405, 410-11 (1998) (one not a medical expert is 
nevertheless competent to offer evidence of his symptoms in 
support of a claim for an increased disability evaluation); 
see Layno v. Brown, 6 Vet. App. 465, 470 (1994); Harvey v. 
Brown, 6 Vet. App. 390, 393 (1994).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that the Veteran was not exposed to any such agent 
during that service.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 
3.307. Among the diseases deemed associated with herbicide 
exposure, under VA law is diabetes mellitus (Type 2), if the 
requirements of 38 U.S.C.A. § 1116, 38 C.F.R. § 
3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service.  38 C.F.R. § 3.309(e) (2008).  

The above VA regulation means that if the Veteran served in 
Vietnam and is subsequently diagnosed with Type 2 DM, it is 
presumed to have been incurred as a result of service.

According to the veteran's DD Form 214 discharge report, he 
was an aircraft maintenance engineer; he was awarded the 
Vietnam Service Medal and the Vietnam Campaign Medal.  It has 
been contended that the Veteran had service in Vietnam while 
serving with Navy Unit Attack Squadron 27 from February 1969 
to May 1970.  

According to his personnel records, the Veteran was 
authorized to wear two Campaign Stars on his Vietnam Campaign 
Medal for service while attached to Attack Squadron 27 from 
February 1969 to May 1970.  An April 2008 statement from the 
Naval Historical Center reveals that although this Squadron 
was on board Constellation (CVA 64) for a WestPac/Vietnam 
deployment from August 11, 1969 thru May 8, 1970, it never 
docked in a Vietnamese port.


The appellant has nonetheless contended that the Veteran 
informed her that he was in Vietnam to repair downed or 
damaged aircraft, while he was stationed on board an aircraft 
carrier. Respectfully stated, the Board accords no 
credibility to the Veteran's report, as conveyed by the 
appellant. 

While the Veteran's military occupational specialty was that 
of "Aircraft Mechanic" as stated on his report of 
separation from the armed forces, there is no evidence that 
he was trained or participated in recovery operations; nor 
that he, in the pay grade of E-4, had any specialized 
training above that of any other aircraft mechanics that 
would have been expected to have been stationed in Vietnam. 
Stated alternatively, there is no evidence to suggest that 
the Veteran had any special skills or abilities beyond his 
pay grade and expertise that would have caused Naval 
authorities to call upon him to temporarily leave a combat-
deployed aircraft carrier to perform on-shore duties in a 
land-based Naval air station, presumably with its own 
complement of aircraft maintenance personnel. To find 
otherwise would be the product of speculation, which is not 
an appropriate basis for a grant of service connection. 
38 C.F.R. § 3.102; Stegman v. Derwinski, 3 Vet. App. 228, 230 
(1992); Obert v. Brown, 5 Vet. App. 30, 33 (1993).  

Because there is no objective evidence that the Veteran was 
in Vietnam, the presumption under 38 U.S.C.A. § 1116(f) of 
exposure to herbicide agents is not applicable. 

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2724, 2727- 29 (1984), does not preclude a 
veteran from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039 
(Fed.Cir. 1994).  The Court has specifically held that the 
provisions of Combee are applicable in cases involving 
herbicide exposure.  McCartt v. West, 12 Vet. App. 164, 167 
(1999).  
The Veteran's service treatment records do not contain any 
complaints or findings indicative of DM or CAD.  In fact, the 
initial postservice medical evidence of either disability was 
not until many years after service discharge.  A significant 
lapse in time between service and post-service medical 
treatment may be considered as part of the analysis of a 
service connection claim, which weighs against the claim.  
See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991).  

Additionally, there is no competent medical evidence to 
support the contention that the CAD that caused the Veteran's 
death is due to Agent Orange exposure or any other event or 
incident of the Veteran's military service.  

Although there is a medical opinion received by VA in April 
2003 in which A.M.G., D.O., states that the Veteran had CAD 
that was exacerbated by Type II DM, this opinion does not 
link either the Veteran's DM or his coronary artery disease 
to service.

As there is no nexus evidence in favor of the claim, service 
connection for the cause of the Veteran's death is not 
warranted.  

Although the appellant has contended that the Veteran's death 
from CAD is related to service, where, as here, the 
determinative issue involves medical causation or medical 
diagnosis, competent medical evidence suggestive of such a 
linkage is required, and the appellant's medically untrained 
opinion is not competent.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  

While the Board has reviewed the record in depth, it has been 
unable to identify a basis upon which the claim may be 
granted.  The Board has also considered the benefit of the 
doubt rule, but as the preponderance of the evidence is 
against the claim, the evidence is not in equipoise and there 
is no basis to apply it.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

Service connection for the cause of the Veteran's death is 
denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


